UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2009  October 31, 2010 Item 1: Reports to Shareholders Vanguard International Stock Index Funds Annual Report October 31, 2010 Vanguard European Stock Index Fund Vanguard Pacific Stock Index Fund Vanguard Emerging Markets Stock Index Fund > For the fiscal year ended October 31, 2010, returns for Vanguard International Stock Index Funds ranged from about 9% for the European Stock Index Fund to about 25% for the Emerging Markets Stock Index Fund. > As global equity markets continued to recover, stocks in the materials, industrial, and consumer-oriented sectors were among the top performers. > For the decade ended October 31, the average annual returns of all three funds closely tracked their benchmarks and outperformed the average annual returns of their respective peer funds. Contents Your Funds Total Returns. 1 Chairmans Letter. 4 European Stock Index Fund. 11 Pacific Stock Index Fund. 34 Emerging Markets Stock Index Fund. 55 Your Funds After-Tax Returns. 79 About Your Funds Expenses. 80 Glossary. 83 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) European Stock Index Fund Pacific Stock Index Fund Emerging Markets Stock Index Fund Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended October 31, 2010 Total Returns Vanguard Emerging Markets Stock Index Fund Investor Shares 24.92% Admiral Shares 25.08 Signal® Shares 25.04 Institutional Shares 25.13 ETF Shares Market Price 26.34 Net Asset Value 25.07 MSCI Emerging Markets Index 23.56 Emerging Markets Funds Average 25.61 Emerging Markets Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares and Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The tableprovides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 1 Your Funds Total Returns Fiscal Year Ended October 31, 2010 Total Returns Vanguard Emerging Markets Stock Index Fund Investor Shares 24.92% Admiral Shares 25.08 Signal® Shares 25.04 Institutional Shares 25.13 ETF Shares Market Price 26.34 Net Asset Value 25.07 MSCI Emerging Markets Index 23.56 Emerging Markets Funds Average 25.61 Emerging Markets Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares and Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The tableprovides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Performance tab. The Premium/Discount table there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 2 Your Funds Performance at a Glance October 31, 2009, Through October 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard European Stock Index Fund Investor Shares $25.77 $27.15 $0.982 $0.000 Admiral Shares 60.51 63.75 2.382 0.000 Signal Shares 23.42 24.68 0.923 0.000 Institutional Shares 25.80 27.20 1.008 0.000 ETF Shares 48.41 51.00 1.912 0.000 Vanguard Pacific Stock Index Fund Investor Shares $9.61 $10.40 $0.256 $0.000 Admiral Shares 62.95 68.06 1.760 0.000 Signal Shares 21.87 23.64 0.611 0.000 Institutional Shares 9.63 10.42 0.269 0.000 ETF Shares 50.92 55.06 1.421 0.000 Vanguard Emerging Markets Stock Index Fund Investor Shares $23.90 $29.49 $0.314 $0.000 Admiral Shares 31.45 38.82 0.445 0.000 Signal Shares 30.26 37.34 0.428 0.000 Institutional Shares 23.94 29.55 0.349 0.000 ETF Shares 37.84 46.70 0.545 0.000 3 Chairmans Letter Dear Shareholder, After a bumpy ride, international markets bounced back in September and October, delivering solid returns for the fiscal year ended October 31, 2010. Emerging markets again surpassed developed European and Pacific markets, although results were less extraordinary than those of a year ago. The three Vanguard international index funds in this report posted positive results for the fiscal year. The Emerging Markets Stock Index Fund took the lead, climbing about 25% for the period and outperforming the broad U.S. stock market, which returned about 19%. The Pacific Stock Index Fund was next in line, with a return of about 11%, while the European Stock Index Fund brought up the rear, returning about 9%. All three funds succeeded in closely tracking their respective benchmark indexes. However, because of temporary differences arising from fair­value pricing policies, the funds returns appear to have diverged from those of their benchmarks, which are not adjusted for fair value. The concept and its rationale are explained on page 8. On another matter, in October Vanguard broadened the availability of our Admiral Shares. We reduced the Admiral minimums for most of our index funds to $10,000 from $100,000, as part of our ongoing efforts to lower the cost 4 of investing for our clients. We also announced plans to introduce Institutional Plus Shares for the International Stock Index Funds. These lower­cost shares would require a minimum investment of $100 million. Note: If you own one or more of the funds in a taxable account, you may wish to review the details of the funds after­tax returns on page 79. Also, each funds Statement of Net Assets has been abbreviated to include its 50 largest holdings and any other holdings that represent 1% or more of fund assets. The shorter list helps us reduce printing and postage costs. A complete list of your funds securities is available on our website at vanguard.com. Stock market performance was better than it felt Global stock prices rallied at the start of the period, but struggled through the spring and summer, weighed down by Europes sovereign debt crisis and the slow pace of economic recovery in the United States. In the fiscal years final months, the mood turned. Stock prices climbed on continued strength in corporate earnings. In the United States, stocks also seemed to get a boost from the Federal Reserve Boards hints that it would try to stimulate the economy with a second round of U.S. Treasury bond purchases. (In early November, the Fed announced that it would buy as much as $600 billion in Treasuries.) Market Barometer Average Annual Total Returns Periods Ended October 31, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 17.67% -6.14% 1.99% Russell 2000 Index (Small-caps) 26.58 -3.91 3.07 Dow Jones U.S. Total Stock Market Index 19.04 -5.55 2.52 MSCI All Country World Index ex USA (International) 13.08 -7.62 6.21 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.01% 7.23% 6.45% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 7.78 5.79 5.20 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.89 2.41 CPI Consumer Price Index 1.17% 1.54% 1.89% 5 For the 12 months, the broad U.S. stock market returned about 19%, a performance that was better than it felt in a year of ups and downs. Small­capitalization stocks did even better. International stocks returned about 13% on the strength of a powerful rally in emerging markets and solid single­digit gains in developed markets in Europe and the Pacific region. Despite shrinking yields, bonds attracted investor dollars Although fixed income yields have fallen to generational lows, investors continued to bid up bond prices. The broad U.S. bond market produced a 12­month return of about 8% as the yield of the 10­year U.S. Treasury note fell from 3.39% at the start of the period to 2.61% at the close. Tax­exempt municipal bonds also rallied. Bond prices and yields move in opposite directions, of course, so abundant returns built on rising prices could mean leaner pickings in the years ahead. The yields of money market securities hovered near 0%, consistent with the Federal Reserve Boards target for short­term rates. Emerging markets outperform again For the second year in a row, emerging markets recorded the largest gains for the 12­month period, besting stocks in Europe, the Pacific region, and the United States. The Emerging Markets Stock Index Fund returned about 25% for the period, benefiting from a general rally in the emerging markets countries. Expense Ratios Your Fund Compared With Its Peer Group Peer Investor Admiral Signal Institutional ETF Group Shares Shares Shares Shares Shares Average European Stock Index Fund 0.27% 0.16% 0.16% 0.12% 0.16% 1.44% Pacific Stock Index Fund 0.27 0.16 0.16 0.12 0.16 1.62 Emerging Markets Stock Index Fund 0.40 0.27 0.27 0.23 0.27 1.74 The fund expense ratios shown are from the prospectus dated February 26, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2010, the funds expense ratios were: for the European Stock Index Fund, 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for ETF Shares; for the Pacific Stock Index Fund, 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for ETF Shares; and for the Emerging Markets Stock Index Fund, 0.35% for Investor Shares, 0.22% for Admiral Shares, 0.22% for Signal Shares, 0.15% for Institutional Shares, and 0.22% for ETF Shares. Peer groups: For the European Stock Index Fund, European Region Funds; for the Pacific Stock Index Fund, Japan/Pacific Region Funds; for the Emerging Markets Stock Index Fund, Emerging Markets Funds. 6 Brazil was the indexs biggest contributor for the period, accounting for more than 3 percentage points of the total return. Meanwhile, five other countries, South Korea, India, South Africa, China, and Taiwan, each contributed more than 2 percentage points to returns. The Czech Republic and Egypt were the only countries in the index that posted negative results for the period. The rally included all areas of the market, and each of the ten industry sectors gained. Financials, which accounted for about 25% of the indexs capitalization, on average during the period, contributed most significantly to returns. Commercial banks alone made up more than 5 percentage points of the indexs total return. Materials, consumer discretionary, and consumer staples were also important contributors to performance. A solid year for Pacific Rim countries The countries in the Pacific region failed to keep pace with the United States and emerging markets countries for the 12 months ended October 31. However, the region still posted a strong showing for the period, and the Pacific Stock Index Fund gained about 11%. Total Returns Ten Years Ended October 31, 2010 Average Annual Return European Stock Index Fund Investor Shares 3.60% MSCI Europe Index 3.53 European Region Funds Average 3.03 European Region Funds Average: Derived from data provided by Lipper Inc. Pacific Stock Index Fund Investor Shares 2.26% MSCI Pacific Index 2.40 Japan/Pacific Region Funds Average -0.03 Japan/Pacific Region Funds Average: Derived from data provided by Lipper Inc. Emerging Markets Stock Index Fund Investor Shares 14.38% Spliced Emerging Markets Index 14.78 Emerging Markets Funds Average 13.48 Spliced Emerging Markets Index: Select Emerging Markets Index, administered exclusively for Vanguard by MSCI, through August 23, 2006; MSCI Emerging Markets Index thereafter. Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. Emerging Markets Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 7 Australia, which represented an average of about 24% of the indexs value during the fiscal year, contributed most significantly to returns. The countrys strong economic growth made up almost 4 percentage points of the indexs total return. Meanwhile, Japan, which accounted for more than 60% of assets, on average, during the period, added just over 2 percentage points to the indexs returns. The regions remaining countriesHong Kong, Singapore, and New Zealandalso saw economic growth during the year. All ten market sectors posted positive returns in the Pacific region. Industrials, materials, and financials were the largest contributors to performance. Stocks in these sectors benefited from continued growth in China. European region overcomes debt crisis European markets generated solid results for the 12 months, returning about 9%. This is impressive, considering that the beginning of the period was marred by fears about the sovereign debt crisis in several European countries, most notably Greece. The United Kingdom, Europes largest market, gained almost 13% for the 12-month period. Economic growth Investment insight A note on fair-value pricing The reported return of a fund that tracks an index sometimes may diverge from the indexs return a bit more than would be expected. This may be the result of a fair-value pricing adjustment. These adjustments, which are required by the Securities and Exchange Commission, address pricing discrepancies that may arise because of time-zone differences among global stock markets. Foreign stocks may trade on exchanges that close many hours before a funds closing share price is calculated in the United States, generally at 4 p.m., Eastern time. In the hours between the foreign close and the U.S. close, the value of these foreign securities may changebecause of company-specific announcements or market-wide developments, for example. Such price changes are not immediately reflected in international index values. Fair-value pricing takes such changes into account in calculating the funds daily net asset value, thus ensuring that the NAV doesnt include stale prices. The result can be a temporary divergence between the return of the fund and that of its benchmark indexa difference that usually corrects itself when the foreign markets reopen. 8 was stronger than expected in the third calendar quarter, and the country added almost 4 percentage points to the indexs total returns. Germany and Switzerland were also key contributors to the indexs performance. A handful of countries posted negative results for the period, but Greece was the most significant detractor. The countrys stock market value dropped almost 50% over concerns that the government would default on its debts. The index posted gains in nine out of ten industry sectors for the fiscal period. The most significant contributors were stocks in the consumer­oriented, materials, and industrials sectors. Financials, the largest sector in the indexaccounting for an average of 22% of assetswas the only sector to post negative results. The sector was hit hard, again mostly because of concerns over the debt crisis. Funds long-term performance aligns with respective benchmarks For the ten years ended October 31, the Vanguard International Stock Index Funds met their shared objective of closely tracking their respective benchmarks. The funds also outperformed the average annual returns of their respective peer groups. At first glance, ten­year returns for the Pacific Stock Index Fund and the European Stock Index Fund may not appear all that impressive. However, its important to keep in mind that these returns reflect a decade in which global stock markets endured more than their fair share of ups and downs. Over the ten­year period, all three of the funds significantly outperformed the broad U.S. stock market, which returned an average of 1.02% per year. The funds solid long­term performance is a tribute to the index­management skills of the funds advisor, Vanguard Quantitative Equity Group. The funds extremely low costs also help you keep a larger proportion of the funds returns. International investing can help provide diversification The ups and downs of the global stock markets have become all too familiar these days. The variation in performance from region to region highlights the value of a diversified portfolio. Markets around the globe may be affected by similar events, but their response to those shifts often differs. Our research suggests that, over time, those differences can become more pronounced. As the impact of a global shock such as the recent financial crisis recedes, stock markets once again take their cues from developments in local economies, enhancing the risk­return properties of a globally diversified portfolio. For these reasons, Vanguard encourages you to create a plan that includes a mix of stocks, bonds, and short­term investments appropriate for your goals and risk toleranceand to stick with that plan, regardless of market conditions. 9 A well­balanced portfolio can help provide some cushion during the markets downward swings, while allowing you to participate in its long­term potential for growth. Vanguards low­cost International Stock Index Funds offer broad exposure to international markets and can help diversify such an investment plan. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 10, 2010 10 European Stock Index Fund Fund Profile As of October 31, 2010 Share-Class Characteristics Investor Admiral Signal Institutional ETF Shares Shares Shares Shares Shares Ticker Symbol VEURX VEUSX VESSX VESIX VGK Expense Ratio1 0.27% 0.16% 0.16% 0.12% 0.16% Portfolio Characteristics MSCI AC MSCI World Europe Index Fund Index ex USA Number of Stocks 477 462 1,811 Median Market Cap $50.2B $50.2B $29.9B Price/Earnings Ratio 15.6x 15.7x 16.2x Price/Book Ratio 1.7x 1.7x 1.7x Return on Equity 19.8% 19.8% 18.2% Earnings Growth Rate 2.3% 2.3% 4.4% Dividend Yield 3.3% 3.2% 2.8% Turnover Rate 11%   Short-Term Reserves -0.3%   Sector Diversification (% of equity exposure) MSCI AC MSCI World Europe Index Fund Index ex USA Consumer Discretionary 8.7% 8.7% 8.7% Consumer Staples 12.4 12.4 8.5 Energy 10.2 10.2 10.9 Financials 22.8 22.8 25.7 Health Care 9.9 9.9 6.1 Industrials 10.5 10.5 10.3 Information Technology 2.8 2.8 7.1 Materials 9.9 9.9 12.1 Telecommunication Services 7.1 7.1 5.9 Utilities 5.7 5.7 4.7 Volatility Measures MSCI AC MSCI Europe World Index Index ex USA R-Squared 0.99 0.96 Beta 1.03 1.05 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Royal Dutch Shell plc Integrated Oil & Gas 2.9% Nestle SA Packaged Foods & Meats 2.7 HSBC Holdings plc Diversified Banks 2.6 Vodafone Group plc Wireless Telecommunication Services 2.0 BP plc Integrated Oil & Gas 1.8 Novartis AG Pharmaceuticals 1.7 Total SA Integrated Oil & Gas 1.6 Telefonica SA Integrated Telecommunication Services 1.5 Banco Santander SA Diversified Banks 1.5 Roche Holding AG Pharmaceuticals 1.5 Top Ten 19.8% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated February 26, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2010, the expense ratios were 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for ETF Shares. 11 European Stock Index Fund Market Diversification (% of equity exposure) MSCI AC MSCI World Europe Index Fund Index ex USA Europe United Kingdom 33.1% 33.1% 14.9% France 15.7 15.7 7.1 Germany 12.7 12.7 5.7 Switzerland 11.7 11.8 5.3 Spain 5.8 5.8 2.6 Netherlands 4.0 4.0 1.8 Sweden 4.7 4.7 2.1 Italy 4.5 4.5 2.0 Finland 1.7 1.7 0.8 Denmark 1.5 1.5 0.7 Belgium 1.5 1.5 0.7 Norway 1.2 1.2 0.6 Other 1.9 1.8 0.8 Subtotal 100.0% 100.0% 45.1% Pacific 0.0% 0.0% 23.3% Emerging Markets 0.0% 0.0% 24.0% North America 0.0% 0.0% 7.6% 12 European Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2000, Through October 31, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment European Stock Index Fund Investor Shares 9.35% 4.04% 3.60% $14,247 MSCI All Country World Index ex USA 13.08 6.21 5.46 17,012 MSCI Europe Index 8.33 3.88 3.53 14,146 European Region Funds Average 10.83 3.73 3.03 13,477 European Region Funds Average: Derived from data provided by Lipper Inc. Since Final Value One Five Inception of a $10,000 Year Years (8/13/2001) Investment European Stock Index Fund Admiral Shares 9.49% 4.14% 5.98% $17,073 MSCI All Country World Index ex USA 13.08 6.21 8.12 20,533 MSCI Europe Index 8.33 3.88 5.79 16,796 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. Vanguard fund returns do not reflect the 2% feeon redemptions of shares held for less than two months. See Financial Highlights for dividend and capital gains information. 13 European Stock Index Fund Average Annual Total Returns Period Ended: October 31, 2010 Since Final Value One Inception of a $1,000,000 Year (10/6/2006) Investment European Stock Index Fund Signal Shares 9.52% -0.91% $963,442 MSCI All Country World Index ex USA 13.08 1.95 1,081,621 MSCI Europe Index 8.33 -1.17 953,207 "Since Inception" performance is calculated from the Signal Shares inception date for both the fund and its comparative standards. Final Value One Five Ten of a $5,000,000 Year Years Years Investment European Stock Index Fund Institutional Shares 9.53% 4.19% 3.75% $7,227,018 MSCI All Country World Index ex USA 13.08 6.21 5.46 8,506,155 MSCI Europe Index 8.33 3.88 3.53 7,073,178 Since Final Value One Five Inception of a $10,000 Year Years (3/4/2005) Investment European Stock Index Fund ETF Shares Net Asset Value 9.48% 4.14% 3.59% $12,210 MSCI All Country World Index ex USA 13.08 6.21 6.09 13,974 MSCI Europe Index 8.33 3.88 3.35 12,052 "Since Inception" performance is calculated from the ETF Shares inception date for both the fund and its comparative standards. Cumulative Returns of ETF Shares: March 4, 2005, Through October 31, 2010 Since One Five Inception Year Years (3/4/2005) European Stock Index Fund ETF Shares Market Price 9.88% 21.25% 22.31% European Stock Index Fund ETF Shares Net Asset Value 9.48 22.48 22.10 MSCI Europe Index 8.33 20.96 20.52 "Since Inception" performance is calculated from the ETF Shares inception date for both the fund and its comparative standards. Vanguard fund returns do not reflect the 2% feeon redemptions of shares held for less than two months. 14 European Stock Index Fund Fiscal-Year Total Returns (%): October 31, 2000, Through October 31, 2010 Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/18/1990 2.25% 2.42% 3.05% Admiral Shares 8/13/2001 2.39 2.53 5.51 1 Signal Shares 10/6/2006 2.41  -2.06 1 Institutional Shares 5/15/2000 2.39 2.56 3.20 ETF Shares 3/4/2005 Market Price 2.33 2.49 2.78 1 Net Asset Value 2.38 2.53 2.81 1 1 Return since inception. Vanguard fund returns do not reflect the 2% feeon redemptions of shares held for less than two months. 15 European Stock Index Fund Financial Statements Statement of Net AssetsInvestments Summary As of October 31, 2010 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Austria  0.5% Belgium Anheuser-Busch InBev NV 865,975 54,387 0.6% BelgiumOther  72,370 0.9% 1.5% Denmark Novo Nordisk A/S Class B 522,644 54,879 0.6% DenmarkOther  75,271 0.9% 1.5% Finland Nokia Oyj 4,490,238 48,223 0.6% FinlandOther  96,463 1.1% 1.7% France Total SA 2,535,712 138,029 1.6% Sanofi-Aventis SA 1,258,027 88,140 1.0% BNP Paribas 1,137,034 83,169 1.0% ^ GDF Suez 1,491,784 59,607 0.7% France Telecom SA 2,223,387 53,346 0.6% LVMH Moet Hennessy Louis Vuitton SA 293,656 46,072 0.6% Societe Generale 753,786 45,201 0.5% FranceOther  806,657 9.6% 15.6% 16 European Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Germany Siemens AG 987,113 112,645 1.3% BASF SE 1,101,921 80,123 0.9% Bayer AG 992,110 73,999 0.9% Allianz SE 544,556 68,194 0.8% E.ON AG 2,160,582 67,627 0.8% Deutsche Bank AG 1,116,948 64,343 0.8% * Daimler AG 976,641 64,316 0.8% SAP AG 1,029,637 53,643 0.6% Deutsche Telekom AG 3,398,307 49,229 0.6% GermanyOther  428,500 5.1% 12.6% Greece  0.5% Ireland  0.4% Italy ENI SPA 3,123,459 70,332 0.9% ItalyOther  306,302 3.6% 4.5% Netherlands Unilever NV 1,954,339 58,039 0.7% * ING Groep NV 4,595,675 49,168 0.6% NetherlandsOther  227,198 2.7% 4.0% Norway  1.2% Portugal  0.4% Spain ^ Telefonica SA 4,843,528 130,885 1.5% Banco Santander SA 9,874,828 126,749 1.5% Banco Bilbao Vizcaya Argentaria SA 4,271,698 56,278 0.7% SpainOther  174,142 2.1% 5.8% Sweden  4.7% Switzerland Nestle SA 4,160,039 227,864 2.7% Novartis AG 2,531,534 146,684 1.7% Roche Holding AG 842,882 123,781 1.5% * UBS AG 4,333,745 73,620 0.9% Credit Suisse Group AG 1,351,422 55,947 0.7% ABB Ltd. 2,654,818 54,991 0.6% SwitzerlandOther  307,202 3.6% 11.7% 17 European Stock Index Fund Market Percentage Value of Net Shares ($000) Assets United Kingdom HSBC Holdings plc 21,006,718 218,632 2.6% Vodafone Group plc 59,868,615 163,658 1.9% BP plc 21,428,329 145,653 1.7% GlaxoSmithKline plc 6,229,610 121,650 1.5% Rio Tinto plc 1,739,117 112,957 1.3% Royal Dutch Shell plc Class B 3,234,223 103,501 1.2% BHP Billiton plc 2,647,798 93,799 1.1% British American Tobacco plc 2,395,542 91,262 1.1% ^ Royal Dutch Shell plc Class A 2,737,417 88,795 1.0% AstraZeneca plc 1,729,917 87,019 1.0% Standard Chartered plc 2,764,460 79,962 1.0% BG Group plc 4,056,707 78,969 0.9% Anglo American plc 1,582,133 73,717 0.9% Tesco plc 9,623,553 65,860 0.8% Barclays plc 13,727,055 60,323 0.7% Diageo plc 3,005,056 55,436 0.7% * Lloyds Banking Group plc 48,998,665 53,856 0.6% Royal Dutch Shell plc Class A 1,516,398 49,212 0.6% Xstrata plc 2,467,241 47,799 0.6% Unilever plc 1,539,031 44,371 0.5% Vodafone Group plc ADR 332,128 9,137 0.1% BP plc ADR 185,483 7,573 0.1% United KingdomOther  927,822 11.0% 32.9% Total Common Stocks (Cost $11,071,505) 99.5% 1 Coupon Temporary Cash Investments Money Market Fund 2,3 Vanguard Market Liquidity Fund 0.237% 246,272,247 246,272 2.9% 4 U.S. Government and Agency Obligations  0.3% Total Temporary Cash Investments (Cost $267,268) 3.2% 1 Total Investments (Cost $11,338,773) 102.7% Other Assets and Liabilities Other Assets 49,239 0.6% Liabilities 3 (277,465) (3.3%) (2.7%) Net Assets 100.0% 18 European Stock Index Fund At October 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 12,997,002 Undistributed Net Investment Income 289,637 Accumulated Net Realized Losses (2,180,832) Unrealized Appreciation (Depreciation) Investment Securities (2,660,727) Futures Contracts 833 Foreign Currencies and Forward Currency Contracts 3,907 Net Assets Investor SharesNet Assets Applicable to 69,396,997 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares Admiral SharesNet Assets Applicable to 32,728,502 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares Signal SharesNet Assets Applicable to 11,038,031 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareSignal Shares Institutional SharesNet Assets Applicable to 49,614,518 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInstitutional Shares ETF SharesNet Assets Applicable to 56,028,281 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareETF Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $231,881,000.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 100.1% and 2.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $241,640,000 of collateral received for securities on loan. 4 Securities with a value of $5,000,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 19 European Stock Index Fund Statement of Operations Year Ended October 31, 2010 ($000) Investment Income Income Dividends 1 363,012 Interest 2 237 Security Lending 15,695 Total Income 378,944 Expenses The Vanguard GroupNote B Investment Advisory Services 728 Management and AdministrativeInvestor Shares 13,213 Management and AdministrativeAdmiral Shares 1,706 Management and AdministrativeSignal Shares 233 Management and AdministrativeInstitutional Shares 548 Management and AdministrativeETF Shares 2,353 Marketing and DistributionInvestor Shares 1,881 Marketing and DistributionAdmiral Shares 296 Marketing and DistributionSignal Shares 68 Marketing and DistributionInstitutional Shares 279 Marketing and DistributionETF Shares 664 Custodian Fees 1,258 Auditing Fees 39 Shareholders ReportsInvestor Shares 9 Shareholders ReportsAdmiral Shares  Shareholders ReportsSignal Shares 1 Shareholders ReportsInstitutional Shares 2 Shareholders ReportsETF Shares 84 Trustees Fees and Expenses 21 Total Expenses 23,383 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold (171,464) Futures Contracts 2,973 Swap Contracts (7,197) Foreign Currencies and Forward Currency Contracts (12,424) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 948,578 Futures Contracts 5,582 Foreign Currencies and Forward Currency Contracts 1,625 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $36,394,000. 2 Interest income from an affiliated company of the fund was $175,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 European Stock Index Fund Statement of Changes in Net Assets Year Ended October 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 355,561 483,737 Realized Net Gain (Loss) (188,112) (2,824,881) Change in Unrealized Appreciation (Depreciation) 955,785 3,907,244 Net Increase (Decrease) in Net Assets Resulting from Operations 1,123,234 1,566,100 Distributions Net Investment Income Investor Shares (233,922) (708,975) Admiral Shares (66,666) (100,154) Signal Shares (9,876) (14,655) Institutional Shares (34,019) (234,718) ETF Shares (99,626) (124,097) Realized Capital Gain Investor Shares   Admiral Shares   Signal Shares   Institutional Shares   ETF Shares   Total Distributions (444,109) (1,182,599) Capital Share Transactions Investor Shares (4,250,540) (4,501,240) Admiral Shares 300,622 (5,147) Signal Shares 12,318 (10,851) Institutional Shares 406,075 (2,518,693) ETF Shares 250,974 405,547 Net Increase (Decrease) from Capital Share Transactions (3,280,551) (6,630,384) Total Increase (Decrease) (2,601,426) (6,246,883) Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed net investment income of $289,637,000 and $378,916,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 European Stock Index Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .768 1 1.008 1.372 1 1.298 1 .920 Net Realized and Unrealized Gain (Loss) on Investments 1.594 4.269 (21.597) 8.386 7.450 Total from Investment Operations 2.362 5.277 (20.225) 9.684 8.370 Distributions Dividends from Net Investment Income (.982) (1.497) (1.215) (.924) (.700) Distributions from Realized Capital Gains      Total Distributions (.982) (1.497) (1.215) (.924) (.700) Net Asset Value, End of Period Total Return 2 9.35% 26.25% -47.80% 28.49% 31.63% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,884 $5,789 $10,534 $26,188 $16,850 Ratio of Total Expenses to Average Net Assets 0.26% 0.27% 0.22% 0.22% 0.27% Ratio of Net Investment Income to Average Net Assets 2.98% 3.80% 3.82% 3.35% 3.35% Portfolio Turnover Rate 3 11% 18% 15% 9% 6% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 22 European Stock Index Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.758 1 2.448 3.177 1 3.140 1 2.230 Net Realized and Unrealized Gain (Loss) on Investments 3.864 9.968 (50.618) 19.692 17.510 Total from Investment Operations 5.622 12.416 (47.441) 22.832 19.740 Distributions Dividends from Net Investment Income (2.382) (3.616) (2.939) (2.242) (1.680) Distributions from Realized Capital Gains      Total Distributions (2.382) (3.616) (2.939) (2.242) (1.680) Net Asset Value, End of Period Total Return 2 9.49% 26.33% -47.74% 28.59% 31.77% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,087 $1,700 $1,472 $2,955 $2,175 Ratio of Total Expenses to Average Net Assets 0.14% 0.16% 0.12% 0.12% 0.17% Ratio of Net Investment Income to Average Net Assets 3.10% 3.91% 3.92% 3.45% 3.45% Portfolio Turnover Rate 3 11% 18% 15% 9% 6% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 23 European Stock Index Fund Financial Highlights Signal Shares Oct. 6, 2006 1 to For a Share Outstanding Year Ended October 31, Oct. 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .686 2 .947 1.255 2 1.151 2 .010 2 Net Realized and Unrealized Gain (Loss) on Investments 1.497 3.860 (19.616) 7.681 1.090 Total from Investment Operations 2.183 4.807 (18.361) 8.832 1.100 Distributions Dividends from Net Investment Income (.923) (1.397) (1.129) (.842)  Distributions from Realized Capital Gains      Total Distributions (.923) (1.397) (1.129) (.842)  Net Asset Value, End of Period Total Return 3 9.52% 26.34% -47.74% 28.59% 3.62% Ratios/Supplemental Data Net Assets, End of Period (Millions) $272 $245 $223 $502 $12 Ratio of Total Expenses to Average Net Assets 0.14% 0.16% 0.12% 0.12% 0.17% 4 Ratio of Net Investment Income to Average Net Assets 3.10% 3.91% 3.92% 3.45% 3.45% 4 Portfolio Turnover Rate 5 11% 18% 15% 9% 6% 1 Inception. 2 Calculated based on average shares outstanding. 3 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 4 Annualized. 5 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 24 European Stock Index Fund Financial Highlights Institutional Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .764 1 1.036 1.315 1 1.350 1 .978 Net Realized and Unrealized Gain (Loss) on Investments 1.644 4.277 (21.524) 8.390 7.450 Total from Investment Operations 2.408 5.313 (20.209) 9.740 8.428 Distributions Dividends from Net Investment Income (1.008) (1.553) (1.261) (.970) (.738) Distributions from Realized Capital Gains      Total Distributions (1.008) (1.553) (1.261) (.970) (.738) Net Asset Value, End of Period Total Return 2 9.53% 26.45% -47.72% 28.63% 31.83% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,349 $853 $3,316 $5,263 $3,113 Ratio of Total Expenses to Average Net Assets 0.10% 0.12% 0.09% 0.09% 0.12% Ratio of Net Investment Income to Average Net Assets 3.14% 3.95% 3.95% 3.48% 3.50% Portfolio Turnover Rate 3 11% 18% 15% 9% 6% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 25 European Stock Index Fund Financial Highlights ETF Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.420 1 1.964 2.530 1 2.576 1 1.800 Net Realized and Unrealized Gain (Loss) on Investments 3.082 7.977 (40.464) 15.683 13.990 Total from Investment Operations 4.502 9.941 (37.934) 18.259 15.790 Distributions Dividends from Net Investment Income (1.912) (2.901) (2.356) (1.809) (1.380) Distributions from Realized Capital Gains      Total Distributions (1.912) (2.901) (2.356) (1.809) (1.380) Net Asset Value, End of Period Total Return 9.48% 26.33% -47.73% 28.60% 31.75% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,858 $2,464 $1,754 $3,148 $1,205 Ratio of Total Expenses to Average Net Assets 0.14% 0.16% 0.11% 0.12% 0.18% Ratio of Net Investment Income to Average Net Assets 3.10% 3.91% 3.93% 3.45% 3.44% Portfolio Turnover Rate 2 11% 18% 15% 9% 6% 1 Calculated based on average shares outstanding. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 26 European Stock Index Fund Notes to Financial Statements Vanguard European Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers five classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, and ETF Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares, Signal Shares, and Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 27 European Stock Index Fund The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The funds risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. 4. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected stocks in the funds target index when investing through a swap provides a return advantage over buying the individual stocks. Under the terms of each swap, the fund receives the total return (either receiving the increase or paying the decrease) on a reference stock, applied to a notional amount that is the value of a designated number of shares of the stock at the beginning of the swap. The counterparty pays the fund a fixed rate less a specified interest rate spread that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. The primary risks associated with the swaps are that a counterparty will default on its obligation to pay net amounts due to the fund, or that the fund will incur fees in the event it terminates a swap prior to the scheduled termination date. The funds maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. The fund has no open swap contracts at October 31, 2010. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 28 European Stock Index Fund 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2010, the fund had contributed capital of $2,325,000 to Vanguard (included in Other Assets), representing 0.03% of the funds net assets and 0.93% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
